     Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 1 of 14 PageID #: 6



Office of the Secretary of State
Building 1 Suite 157-K
                                                                                                     NIns7,
1900 Kanawha Blvd E.                                                                               /
Charleston, WV 25305                                                                              4/
                                                                                                   1
                                                                                                   4
                      USPS CERTIFIED MAILTh

                                                                                                       p   kt4t.
                                                                                                          7117

                                                                                                   Mac Warner
                                                                                                Secretary of State
                                                                                               State of West Virginia
                                                                                             Phone: 304-558-6000
                  9214 8901 1261 3410 0002 7644 16
                                                                                                      886-767-8683
                                                                                                   Visit us online:
                                                                                                    WWW,IINSOS.COM
CMFG LIFE INSURANCE COMPANY
CMFG LIFE INSURANCE
5910 MINERAL POINT ROAD
MADISON, WI 53705




    Control Number: 262791                                                     Agent: CMFG LIFE INSURANCE
             Defendant: CMFG LIFE INSURANCE COMPANY                          County: Marshall
                        5910 MINERAL POINT ROAD
                        MADISON, WI 53705 US                            Civil Action: 20-C-105
                                                                  Certified Number: 92148901125134100002764415
                                                                       Service Date: 9/9/2020

I am enclosing:

      1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your authorized insurance company.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your authorized insurance company as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the
Secretary of State's office.



Sincerely,




Mac Warner
Secretary of State
     Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 2 of 14 PageID #: 7




               IN THE CIRCUIT COURT OF MARSHALL COUNTY, WEST VIRGINIA


                                            CIVIL SUMMONS

     DONNA DARLENE ALLMAN
                  Plaintiff,

     vs.                                                   Civil Action No, 20-C405
                                                                                          C.; • •   ,
     CMFG LIFE INSURANCE COMPANY
                    Defendant


             You are hereby summoned and required to serve upon MICHELLE MARINACCI,Esq.,
     whose

     address is Gold, Khourey & Turak,L.C.,510 Tomlinson Ave., Moundsville, WV 26041 an

     ANSWER including any related counter-claim you may have the complaint filed against you in the

     above styled civil action, a true copy of which is hereby delivered to you. You are required to serve

     your answer within 30 days after service ofthis summons upon you,exclusive ofthe day ofservice.

     If you fail to do so,judgment by default will be taken against you for the relief demanded in the

     complaint and you will be thereafter barred from asserting, in another action, any claim you may

     have, which must be asserted by counter-claim in the above styled civil action.

     Dated: September 1,2020
                                                           Joseph M Rucki, Clerk




CMFG LIFE INSURANCE COMPANY
5910 MINERAL POINT ROAD
M ADISION, WI 53705
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 3 of 14 PageID #: 8




            IN THE CIRCUIT COURT OF MARSHALL COUNTY, WEST VIRGINIA

DONNA DARLENE ALLMAN,

       Plaintiff,
                                                           Civil Action No. (
                                                                            j?.0   e               •:
vs.
                                                           Judge
CMFG LIFE INSURANCE
COMPANY,

       Defendant.

                                        COMPLAINT

       COMES NOW,Plaintiff Donna Darlene Allman, who for her Complaint against CMFG

Life Insurance Company alleges as follows:

       1.      Plaintiff Donna Darlene Allman is and was, at all times material and relevant

herein, a resident of Moundsville, Marshall County, West Virginia.

       2.      Defendant CMFG Life Insurance Company [hereinafter"CMFG Life"] is a foreign

insurance company organized and existing under the laws ofIowa which is licensed and authorized

to do business in the State of West Virginia and does business in the State of West Virginia,

including soliciting and issuing life insurance policies to residents of Marshall County, West

Virginia.

       3.      At all times material and relevant herein, Frances O'Neal Stone was a resident of

Moundsville, Marshall County West Virginia.

       4.      On March 20, 2019, fifty (50) year old Frances O'Neal Stone died as a result of

injuries sustained in an automobile accident which occurred on Interstate 77 Northbound at mile-

marker 22.5 in Camp Creek, Mercer County, West Virginia. See, Death Certificate attached as

Exhibit A hereto.
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 4 of 14 PageID #: 9




        5.     In the year 2017 or 2018, Frances O'Neal Stone received a solicitation from

Defendant CMFG Life for the purchase of a life insurance policy in the mail at the Moundsville,

 West Virginia home he shared with Plaintiff Donna Darlene Alhpan.

        6.     Frances O'Neal Stone responded to the solicitation from Defendant CMFG Life

and agreed to purchase a life insurance policy providing death benefits in the amount of

$100,000.00.

        7.     Frances O'Neal Stone designated Plaintiff Donna Darlene Allman as the

beneficiary ofthe $100,000.00 life insurance policy he purchased from Defendant CMFG Life.

        8.     Defendant CMFG Life issued a life insurance policy being Certificate/Policy

Number LC0309341 insuring the life of Frances O'Neal Stone in the amount of $100,000.00 and

designating Plaintiff Donna Darlene Allman as the beneficiary.          A copy of CMFG Life

Certificate/Policy Number LC0309341 is not attached hereto inasmuch as Plaintiff is not in

possession of the same and CMFG Life has ignored Plaintiff's counsel's letters of representation

and requests for production of the same.

        9.     PlaintiffDonna Darlene Allman timely provided Defendant CMFG Life with notice

ofFrances O'Neal Stone's death and her claim for benefits, including providing Defendant CMFG

with a copy of Frances O'Neal Stone's death certificate which indicates his death was caused by

"multiple traumatic injuries motor vehicle crash".

        10.    In response to Defendant CMFG Life's request for additional information which

Plaintiff Donna Darlene Allman had no legal authority or ability to personally obtain, Plaintiff

Donna Darlene Allman provided Defendant CMFG Life with the name and contact information of

Frances O'Neal Stone's next of kin/legally recognized representative.




                                                2
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 5 of 14 PageID #: 10




         11.      The information sought by Defendant CMFG, medical records from a closed

 hospital's neurosurgery department spanning a date range of August 2013-August 2015, have no

 arguable relevance to Frances O'Neal Stone's cause of death, i.e., multiple traumatic injuries

 sustained in an automobile crash.

         12.     Despite Plaintiff Donna Darlene Allman repeatedly informing Defendant CMFG

 Life that she has no legal authority to obtain the information requested, Defendant CMFG has

 repeatedly sent Plaintiff Donna Darlene Allman form letters demanding she provide information

 she has no legal authority or ability to obtain.

         13.     As of the date this Complaint was filed, Defendant CMFG Life has failed to pay

 contractual death benefits due and owing to Plaintiff Donna Darlene Allman under

 Certificate/Policy Number LC0309341.

                                          COUNT I
                                     BREACH OF CONTRACT

         14.     Plaintiff reasserts and re-alleges the matters set forth in paragraphs 1-13 above as

 if set forth fully herein.

         15.     All premium payments due and owing had been paid and CMFG Life

 Certificate/Policy Number LC0309341was in full force and effect on March 20, 2019.

         16.     Plaintiff Donna Darlene Allman fully complied with all requirements and policy

 provisions outlined in CMFG Life Certificate/Policy Number LC0309341, and is legally entitled

 to payment 'ofthe $100,000.00 death benefit, plus interest.

         17.     Defendant CMFG Life's failure to pay the benefits available under CMFG Life

 Certificate/Policy Number LC0309341 to Plaintiff Donna Darlene Allman constitutes a breach of

 the insurance contract.




                                                    3
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 6 of 14 PageID #: 11




                               COUNT H
       BREACH OF THE IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

         18.     Plaintiff reasserts and re-alleges the matters set forth in paragraphs 1-17 above as

 ifset forth fully herein,

         19.    Inherent in Certificate/Policy Number LC0309341 is an implied covenant of good

 faith and fair dealing.

        20.     Defendant CMFG Life failed to undertake prompt and reasonable efforts to

 evaluate, negotiate and adjust Plaintiff's claim for life insurance policy benefits, or, in the

 alternative, did evaluate said claim and deliberately chose to withhold payment of contractual

 benefits due and owing to Plaintiff Donna Darlene Allman,

        21.     Defendant CMFG Life failed to undertake an adequate investigation of Plaintiffs

 claim; or, in the alternative, undertook an adequate investigation of the claim which it then

 purposefully ignored and failed to undertake settlement negotiations in good faith.

        22.     Defendant CMFG Life demonstrated a pattern of delay, lack of reasonable

 evaluation and attempts to frustrate Plaintiff into abandoning her claim.

        23.     Defendant CMFG Life, by and through its agents, representatives and employees,

 placed its own interests ahead ofthose of its insureds in the handling of Plaintiff's claim.

        24.     The acts and omissions of Defendant CMFG Life, by and through its agents,

 representatives and employees in the handling of Plaintiffs claim, as hereinabove described,

 constitute a breach of the implied covenant of good faith and fair dealing inherent in

 Certificate/Policy Number LC0309341.

        25.     As a direct and proximate result of Defendant CMFG Life's breach of the implied

 covenant of good faith and fair dealing, Plaintiff Donna Darlene Allman has been forced to retain




                                                  4
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 7 of 14 PageID #: 12




 counsel, incur attorney fees and costs and institute a lawsuit to obtain policy benefits due and

 owing to her,

         26.     The acts and omissions of Defendant CMFG Life, by and through its agents,

 representatives and employees in the handling of Plaintiffs claim caused Plaintiff to sustain

 emotional distress, mental anguish, annoyance, aggravation, inconvenience and other general

 damages.

         27.     The acts and omissions of Defendant CMFG Life, by and through its agents,

 representatives and employees in the handling of Plaintiffs claim caused Plaintiff to incur costs,

 expenses and attorneys' fees.

        28.      The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiffs claim, as hereinabove described, were

 intentional, reckless, willful, and were done in bad faith and with a blatant disregard for the rights

and interests ofits insureds.

        29.      The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiffs claim were so outrageous that

Plaintiffs are entitled to recover punitive damages from Defendant CMFG Life in order to punish

Defendant CMFG Life and to deter it and other insurance companies from engaging in the same

 or similar conduct in the future.

         30.     As the direct and proximate result of Defendant CMFG Life's breach ofthe implied

covenant of good faith and fair dealing, Plaintiff is entitled to recover compensatory as well as

 punitive damages.




                                                   5
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 8 of 14 PageID #: 13




                                           COUNT III
                                      STATUTORY BAD FAITH

        31.     Plaintiff reasserts and re-alleges the matters set forth in paragraphs 1-30 above as

 ifset forth fully herein.

        32.     The acts and omissions of Defendant CMFG Life, by and through its agents,

 representatives and employees in the handling of Plaintiff's claims violated various provisions of

 Title 114, Series 14 ofthe Legislative Rules ofthe West Virginia Insurance Commissioner.

        33.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiff's claims violated West Virginia Code

§33-11-4(9)in at least the following respects:

        a.      misrepresenting pertinent facts or insurance policy provisions relating to

                coverages at issue;

        b.      failing to acknowledge and act reasonably promptly on communications

                with respect to claims arising under the insurance policy

        c.      failing to adopt and implement reasonable standards for the prompt

                investigation of claims arising under insurance policies;

        d.      refusing to pay claims without conducting a reasonable investigation based

                upon all available information;

        e.      not attempting in good faith to effectuate a prompt, fair and equitable

                settlement ofthe claims when liability was reasonably clear;

        f.      compelling insureds to institute litigation to recover amounts due under an

                insurance policy by offering substantially less than the amounts ultimately

                recovered; and
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 9 of 14 PageID #: 14




        g.      failing to provide a reasonable explanation of the basis in the insurance

                policy in relation to the facts or applicable law for the offer ofa compromise

                settlement,

        34.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiff's claims were committed and/or

perfouned with such frequency as to indicate a general business practice.

        35.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiff's claims caused Plaintiff to sustain

emotional distress, mental anguish, annoyance, aggravation, inconvenience and other general

damages.

        36.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiffs claim caused Plaintiff to incur costs,

expenses and attorneys' fees.

        37.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiff's claim were intentional, reckless,

willful, and were done in bad faith and with actual malice and a blatant disregard for the rights and

interests of its insureds.

        38.     The acts and omissions of Defendant CMFG Life, by and through its agents,

representatives and employees in the handling of Plaintiff's claim were so outrageous that

Plaintiffs are entitled to recover punitive damages from Defendant CMFG Life in order to punish

Defendant CMFG Life and to deter it and other insurance companies from engaging in the same

or similar conduct in the future,




                                                  7
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 10 of 14 PageID #: 15




         39.    As the direct and proximate result of Defendant CMFG Life's violations of West

  Virginia Code §33-11-4(9) and Title 114, Series 14 of.the Legislative Rules ofthe West Virginia

 Insurance Commissioner,Plaintiff is entitled to recover compensatory as well as punitive damages.

         WHEREFORE, Plaintiff Donna Darlene Allman prays that judgment be entered against

 the Defendant, CMFG Life Insurance Company, for $100,000.00 in contractual benefits, plus all

 applicable contractual and/or statutory interest due and owing, for compensatory, general and

 punitive damages in an amount to be determined by a jury, for attorneys' fees, costs and expenses

 as well as all prejudgment interest and postjudgment interest permitted by law, together with

 such other and further relief as may become apparent as this matter progresses and/or which this

 Court may deem proper.

                   A TRIAL BY JURY IS DEMANDED ON ALL ISSUES.

                                                     DONNA DARLENE ALLMAN,

                                                    Plaintiff,

                                                    By counsel,

                                                    C7 )/
                                                        / /              (  P4,04
                                                                                0(4icpro
                                                                                      .  c..2
                                                    Michelle Marinacci(#7482)
                                                    Christopher M. Turak (#8611)
                                                    GOLD,KHOUREY & TURAK,L.C.
                                                    510 Tomlinson Avenue
                                                    Moundsville, WV 26041
                                                    T:(304)845-9750
                                                    F:(304)845-1286
                                                    E: mlm@gkt.com
                                                    E: cmt@gkt.com
                                                           and
                                                    C. Richard Wilson (#5748)
                                                    Wilson Law Offices
                                                    515 Jefferson Avenue
                                                    Moundsville, WV 26041
                                                    T: (304) 843-2300; F: (304) 843-2301
                                                    E-Mail: rwilson@wilsonlawoffices.com
                                                    Attorneysfor Plaintiff

                                                8
                                                                                                                                                                                                                 .
                                                                                                                                                        oppm             0)atituaatioupiteio Ivo)
                                                                                                                                        s•V          rni o                iia
                                                                                                                                                    C;i1 thidy
    . .. -.                                                                            ,    — •
                                                  ..:.      ,a/3
                                                  . _ lu
     •                           *
                ..!':::,2,.,;•.::;
    ..- ,"7-::',,                                                                                                                                                                                                                    .
                                                                                                                                                                                                                      n•-•
                                                                                                                                                                                •• ...f.i.:::                        a     .   ..,..,
                                                                                                                                                  . U1111,114            F',11.4.'ciffe'.../:Utl      '''''' •
                                                                                                                              „ ... .                                                                                          .......
                                                                                                                                                                        rs',•:-.••••••• -••••• -                                               ..
                                                                                                                                                                           • Ifl 6u                  uø tkirptionic,
                                                                                                                                                                                                     coot4o•s511t0'                           •' ,
                                                                                                                                                                                    ..::•:VNIATEI5c1NA .101t74.                                '
                                                                                                                                                                                                   . %if difv:itt:67:                    NI   •'
                                                                                                                                                                               ::.•Oilailnqae.F:1011,?4
                                                                                                                                                                                                    . 1Auor.4.                                 • 1-
                                                                                                                                                                                                            tkselnif0 l L
                                                                                                                                                                                                   ssiwaal.vmiNvgly
                                                                                                                                                                                       .10i4:Ai44'
                                                                                                                                                                     pitlifibiridiiii40,
                                                                                                                                                  'S46.
                                                                                                                                                      0—.1/                              1 t.41:
                                                                                                                                                                                         .
                                                                                                                                                                                        0.      1E      : -Y
                                                                                                                                                                                                 .I4C.414
                                                                                                                                                                                    •
                                                                                                                                                  .4
                                                                                                                                                         El',     tPTf                             '
                                                                                                                                                                                               soA1.4):1alf9,ff
•
                                                                                                                                                  'oi,du.riBol:10*.:*sapNrioNi)Rffi."
                                                                                                                                                                  g:: fl        $ 11
                                                                                                                                      OW,                                    .                         'Or) '•
                                                                                                                              P          J           L           u11 1434.4!)(5
                                                                                                                                                            J Jns "NPII1040
                                                                                                                                                                 D''             '
                                                                                                                                                                              . 94CSr*  H10
                                                                                                                                                                                     t ,IR
                                                                                                                                                          I•
                                                                                                                                             OU '9*MO 4610
                                                                                                                                                         )(Iniii                          .11Y          '
                                                                                                                                                                                                     Widl.663'          9
                                                                                                        g61i ig
                                                                                                          )       ••     A —rPfily.y.J.10.p.b.9.0.:Itioned4notwooli4h.atAwitrilitu
                                                                                        4*.
                                                                                                                            = •               •
                                                                                                                                                                                                                 0-2rit4i*
                                                                                                                                                                                          • ••.•
                                                                                       A                 441". 615g6kVifklitdhiii.lt                                                                        NI8`.44
     o'tefe,'"                       ':. .f.T.IY,.7V.p5!.1;.;           *7..                                                      ;.::90tV.1:.'GgivittN7:4.... .ta0....Aitiqa -rr aivilcia
          .. . 6.'                     '
                                       ',.,:., '
                                               ''Tedii.144""6:624T6Q W:,..'%'';;;'...-:',;;. ' -                               f:.,I,:::,:l.,„:!•:.,,V lamli,V1:;Z:•9,1P.9104,14P.nP„!•.',;0..!
                                                                      ,
                                                                  •:„,,,,::tc..v.i: --,.:•••••:-'  "
          !bikj ,,,,_                                              . 9Z
                                         Lai1o1                                                                                                                                                              La ws,.P4'•
                                      *,listA:M4:.                     0 og,;i0                   1:d                              --•''.:        .,. ..... - ::•: :-::':',:•:-')        U9 fl 0
                                                                                                                                                   14100,P ,;• "                        •• "            •
                                                                               ,c1P)         P.141                     71,YOrd#4/..SNVIO19A1-14:
                                                                                                              „
                                                                                                              u         1.141i)vol tl.V11\11.6MA
                                                                                                                                                                   ..... •
                  Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 11 of 14 PageID #: 16
              Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 12 of 14 PageID #: 17

                                                                           :'•.•                                                                                                                                    „, . ,.,• , :•,;,..:
.••      I    .
                                                                                                                                                                                                            l opt-ie.,10,—*:""••
             '•   •
1
'1 1.1                                                                                                                                                                                         ri it t f
                                                                                                                                                                                                       a       ,1„ro. t
                                                                                                                                                                                                             17,
                                                                                                       : 1 '                                                                                         .
                                                                                                                                                                                                     .
                                                                                                                                                                                                     .  . i '
                                                                                                                                                                                                   g ,tiVii
                                                                                                                                                                                            .t•:!, K  ...
                                                                                                                                                                                                        .

                                                ;:.•.  ,
                                                                                                                   i
                                                                                                                  HP        !'                                                                        4?
                                                 : •fl- •    .• ..        '2.:     .       . ,i                   l'.    •I                                                                                -t.sam Tao-t9
1     11 1         II   I    II
                                                                                                                  frk/R,Pi4
                                      '.r*,) ()5 .4   0, 1 5'.,V1f.8 fill0:1;r4
                                                        ::
   'r,e4r,arW0b , .
    :'''!! . :.:
               . ':-..2   :; ::,'ii:i--"... ::.Qtfial0f/red.6?...di,Y)ri,kAirf
                      .,•:-                                                          t.                        .r.g0dIV ish'v
 4
 "         ;.
            :‘
                  ...1.i.; , . ,, .:: i::••::!..:•,: i ,,,•!i,i ii:.;,IYI.i.N. ilti.lt                        vi II il li I:, ii, :.
                          • - • •::-. ..••••••• ••••••,''. •:: i• ' ' -           );to I;                     .1 lout }of • ,1,1
                                   -                                             titiliq:(                     i.' ,' 10'11..1,                         ovrtill 1,,,i,
                                                                      :         IPO,F:67i                                        dlgtri) I            r t ii. • WI 1;. ii
                                                                                           'Ii.Ofr#1,p                                                 il' 1 't
                                                                                       IltYll t11- est                 Sil       g Ili Li 1        .01#0
                                                                                                                                                       .          . :        1
                                                                                                                                 Ai I   :q
                                                                                                                                 l•
                                                                                                 I   Wei'          J    •         I


                                                                                       I     1                                   1,.              T, ti „if, 1 l'IA-1 Itimil.li'0111-11, iii:: .. l' ,. i tl,f
                                                                                                                             11ii
                                                                                                                               i il     '
                                                                                                                                        '
                                                                                                                                        •.1 11
                                                                                                                                            ( 1   0

                                                                     il
                                                                                                                                                             iiLtii1, ,.: 1 1:,11
                                                                                                                                                                            l'-',.:.(i• ,' '‘:. i 'j ill
                                                                                                                                                                                      A 1.;, t,t •           ifl
                                 f*,:09y,Pfiett'e                       if'11      .                                                    14,se s   fl• ink) up. 9,r sup•nup, , 1,1
                              9. pumi§ti•t!'p6riiil             (.). 1.11v
                                                               • :•.it,.,, :-,:
                                                         •Is 1101-11r)1
                                                                                     iAt),
                                                                                       -i
                                                                                        t i: cis*                                         le               ' ';              Kr t .‘       T. ,. . .}.,.•w.111i
                                    Ifi'L,'.'`I!ii t•r;• ,;1i
                                  • :•''',;t::i::It       titi         il••It lip'kp
                                                                               t             I: ,                                                                           Ii Iii 1 N                 4
                                                                                                                                                                                                       •
                                    ;tut ii.. - ,                                if
                                                   ,,,,,,p2 do Ativittip17,-kt .4d,    .`11,"1"                                                                                                                                      t•
                                                                                                                                                           I r.litr k'Z'Sl   .,
                                     '•                 `•::-•,•:" .1",11 ;11, :                                                                           ,

                                                                                                                                                         :21;                 .11      . liLi TM
                                                                                                                                                                              1..,'
                              . •104...#0.                                              VM            t•                                                                                     4 • -.1
                             jitlfWate:'01 tql.

                                                                                                     (fr - 1 IA                          le                  1:°:}1 ,.e
                                                                                                                                                      • "! • '
         Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 13 of 14 PageID #: 18




             IN THE CIRCUIT COURT OF                          MARSHALL                  COUNTY,WEST VIRGINIA

                                         CIVIL CASE INFORMATION STATEMENT
                                         (Civil Cases Other than Domestic Relations)
       I. CASE STYLE:                                                        Case No.              -
       Plaintiff(s)                                                          Judgp:      /   )
                                                                                          -4/t /Piedi, •
       Donna Darlene Allman
                                                                    Plantiffs Phone: (304)231-4871                    ",


       vs.                                                        Days to
       Defendant(s)                                               Answer        Type of Service

       CMFG Life Insurance Company                                      30      Secretary of State
       Name
       5910 Mineral Point Road                                   Defendant's Phone:
       Street Address
       Madison, WI 53705
       City, State, Zip Code

       II. TYPE OF CASE:
             7
             1 General Civil                                                            El Adoption
             Fi Mass Litigation[As defined in Ted?. 26.04(a)]                           El Administrative Agency Appeal
                E• Asbestos                                                             -
                                                                                        I Civil Appeal from Magistrate Court
                  FELA Asbestos                                                         7
                                                                                        1 Miscellaneous Civil Petition
                -
                I Other:                                                                E Mental Hygiene
             17 Habeas Corpus/Other Extraordinary Writ                                  FT Guardianship
             ri Other:                                                                  El Medical Malpractice
       HI. JURY DEMAND:                 Yes E No CASE WILL BE READY FOR TRIAL BY (Month/Year):                    08/ 2021

rTh,   IV. DO YOU OR ANY     IF YES,PLEASE SPECIFY:
           OF YOUR CLIENTS   E Wheelchair accessible hearing room and other facilites
           OR WITNESSES      ri Reader or other auxiliary aid for the visually impaired
           IN THIS CASE      El Interpreter or other auxiliary.aid for the deaf and hard of hearing
           REQUIRE SPECIAL
           ACCOMMODATIONS?
                             E Spokesperson or other auxiliary aid for the speech impaired
                             E Foreign language interpreter-specify language:
              Yes   No     i     Other:     ri
       Attorney Name: Michelle L. Marinacci, Esq.                #7482           Representing:
       Firm: Gold, Khourey & Turak,                                              ❑ Plaintiff          ri Defendant

       Address:510 Tomlinson AvenUe Moundsville, WV 26041                       ❑ Cross-Defendant ❑ Cross-Comp'ainant
       Telephone:(304)845-9750.                                                 C 3rd-Party Plaintiff    3rd-Party Defendant

       E Proceeding Without an Attorney
       Original and      4     copies of complaint enclosed/attached.

       Dated:       08/      31 /2021               Signature:          /V,           clk              e
                                                                                                       (
                                                                                                 . .-e-, , 1/44
                                                                                                         ;
                                                                                                         (
       SCA-C-100: Civil Case Information Statement(Other than Domestic Relations)                        Revision Date: 4/2020
Case 5:20-cv-00220-JPB Document 1-1 Filed 10/09/20 Page 14 of 14 PageID #: 19
                                                                             1.1.SFOSr-47-E.
                                                                                        •
                                                                              if61    -

                                                                           - ZIP 2531
                                                                             02 444
                                                                             0000 .3073.q




  5910 Shipping
 RCVD:.     9/15/2020 9:38:57 AM
 Carrier:   US POSTAL

 BDG: 5910
 TO: Carla
 Zick
 PH:        x665.7920
 DEPT:       Legal Op
 PCS: 1 of 1
 8901125134100002764415


 I I 11
Zick, Carla

                  (*giro           oe
